Henderson, S.
This is an application under section 233 of the Tax Law, as amended by chapter 711 of the Laws of 1930, for the composition of taxes heretofore fixed by an order of this court upon the report of a duly designated appraiser, at the highest rates upon certain contingent transfers of property under the will of the decedent who died testate on March 29, 1929, a resident of Bronx county.
An application for such composition should be made upon a verified petition and notice of motion served upon the attorney for the State Tax Commission.
In addition to the requirements of section 51 of the Surrogate’s Court Act, the petition should allege the status and residence of the petitioner; the date of decedent’s death, testate or intestate; the residence of decedent at time of death; the court admitting the will to probate and the date of such probate, if any (a copy to the will should be annexed to the petition and referred to therein); the court awarding letters to the petitioner and the date of such letters; the date of any transfer, the tax on which is sought to be compounded; that the petitioner has the custody or control of property transferred contingently prior to September 1, 1930, specifying the property; that the tax thereon has been suspended or has been assessed at the highest possible rate; that the contingencies, subject to which the property has been transferred, have not happened; the nature of such contingencies; the election to have such transfer taxed and to pay such tax pursuant to the provisions of section 233 of the Tax Law; the persons interested presently or contingently in such transfer, their residence and the nature of their interests; the steps previously taken in transfer tax proceedings, reciting all orders entered therein (copies of which should be annexed to the petition); the contingencies that have occurred; the contingencies resulting in the lowest possible tax on such transfer, and those resulting in the highest possible tax thereon; a schedule of the minimum and maximum taxes on each transfer affected by the proposed composition, including a detailed statement of each computation thereof, and the estimated tax on each interest under the composition.
*357The petition should also set forth a copy of that portion of the appraiser’s final report which describes the beneficiaries and their respective interests.
If a deed of trust is involved, a copy thereof should also be annexed to the petition, and referred to therein with appropriate data thereof.
A copy of the proposed order with notice of settlement should be served upon the attorney for the State Tax Commission.
The order should be in form to amend the previous order fixing the tax, recite the minimum tax and “ finally and irrevocably fix and determine the tax payable under article 10 of the Tax Law with respect to the transfer of said property as follows: ” It should not contain any direction as to a refund of excess payment, a return of securities or cash deposited or a release of bond given to secure the tax, for the jurisdiction over the failure to make such refund, return or release lies in another forum.
This application does not comply with all of the foregoing instructions applicable in the premises, and the petitioner is given leave to serve and file a supplemental petition.

t